 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    DANIEL P. KLAHN, Sr.,                             Case No. 1:16-cv-00342-DAD-JLT (PC)
10                        Plaintiff,                    ORDER SETTING SETTLEMENT
                                                        CONFERENCE
11           v.
                                                        DATE: January 7, 2019
12    R. SEITZ,                                         TIME: 9:00 a.m.
13                        Defendant.
14

15          On October 19, 2018 the parties were ordered to notify the court whether a settlement

16   conference would be beneficial. (Doc. 29.) After a review of the response, the Court has

17   determined that this case will benefit from a settlement conference. Therefore, this case will be

18   referred to Magistrate Judge Jeremy D. Peterson to conduct a settlement conference at the U. S.

19   District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #6 on January 7, 2019

20   at 9:00 a.m.

21          Thus, the Court ORDERS:

22          1. A settlement conference has been set for January 7, 2019 at 9:00 a.m. in Courtroom #6

23                before Magistrate Judge Jeremy D. Peterson at the U. S. District Court, 2500 Tulare

24                Street, Fresno, California 93721.

25          2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

26                case shall appear at the Settlement Conference with the parties and the person or

27

28
                                                        1
 1                persons having full authority to negotiate and settle the case on any reasonable terms1

 2                discussed at the conference. Consideration of settlement is a serious matter that

 3                requires preparation prior to the settlement conference. Set forth below are the

 4                procedures the Court will employ, absent good cause, in conducting the conference.

 5            3. The parties must be prepared to discuss the claims, defenses and damages. The failure

 6                of any counsel, party or authorized person subject to this order to appear may result in

 7                the imposition of sanctions. In addition, the conference will not proceed and will be

 8                reset to another date.

 9            4. No later than December 3, 2018, Plaintiff SHALL submit to Defendants, by mail, a

10                written itemization of damages and a meaningful2 settlement demand, which includes

11                a brief explanation of why such a settlement is appropriate, not to exceed ten pages in

12                length.

13            5. No later than December 21, 2019, Defendants SHALL respond, by telephone or in

14                person, with an acceptance of the offer or with a meaningful counteroffer, which

15                includes a brief explanation of why such a settlement is appropriate. If settlement is

16                achieved, defense counsel is to immediately inform the Courtroom Deputy of

17                Magistrate Judge Thurston.

18            6. If settlement is not achieved informally, the defendant is directed to submit

19                confidential settlement statements no later than December 28, 2018 to

20                jdporders@caed.uscourts.gov. Plaintiff may mail his confidential settlement statement

21                Attn: Magistrate Judge Jeremy D. Peterson, USDC CAED, 2500 Tulare Street, Fresno,

22                California 93721 so it arrives no later than December 28, 2018. The envelope shall

23                be marked “Confidential Settlement Statement.” Parties are also directed to file a

24            1
                 Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
25
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
               2
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
26   party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other
     party. If, however, the offering party is only willing to offer a settlement which it knows the other party will not
27   accept, this should trigger a recognition the case is not in a settlement posture and the parties should confer about
     continuing the settlement conference via stipulation.
28
 1              “Notice of Submission of Confidential Settlement Statement.” (See L.R. 270(d).)

 2

 3              Settlement statements should not be filed with the Clerk of the Court nor served on

 4              any other party. Settlement statements shall be clearly marked “confidential” with

 5              the date and time of the settlement conference indicated prominently thereon.

 6

 7              The confidential settlement statement shall be no longer than five pages in length,

 8              typed or neatly printed, and include the following:

 9
10              a. A brief statement of the facts of the case.

11              b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

12                 which the claims are founded; a forthright evaluation of the parties’ likelihood of

13                 prevailing on the claims and defenses; and a description of the major issues in

14                 dispute.

15              c. A summary of the proceedings to date.

16              d. An estimate of the cost and time to be expended for further discovery, pretrial, and

17                 trial.

18              e. The relief sought.

19              f. The party’s position on settlement, including present demands and offers and a

20                 history of past settlement discussions, offers, and demands.

21              g. A brief statement of each party’s expectations and goals for the settlement

22                 conference, including how much a party is willing to accept and/or willing to pay.

23
     IT IS SO ORDERED.
24

25     Dated:     November 17, 2018                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
